Citation Nr: 1409051	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-25 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a disability manifested by joint pain, to include as due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty service from July 1987 to June 1990 and from November 1990 to June 1991, including service in Southwest Asia from January 1991 to May 1991. 

These matters are on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has since been transferred to the North Little Rock, Arkansas, RO.

The Veteran and his spouse testified before the undersigned at a Video Conference Board hearing in March 2010.  A transcript is of record.  The record was also held open for a period of 60 days to afford the Veteran an opportunity to submit additional evidence and the Veteran waived RO jurisdiction of such evidence.  However, no additional evidence was submitted.

In August 2010, these matters were Remanded for further additional development.

In September 2013, the Board requested Veterans' Health Administration (VHA) advisory opinions.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(a) (2013).  The resulting VHA opinions were received by the Board in November 2013 and have been included in the claims folder for review.  The Veteran and his representative were provided copies of the opinion and provided a period of 60-days to provide additional argument or evidence.  See 38 C.F.R. § 20.903 (2013).  In February 2014, the Veteran's representative submitted a written brief in response to the expert medical opinion.


As noted by the Board in August 2010, in March 2008, the Veteran also requested entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.  Although the RO sent the Veteran an April 2008 notice letter acknowledging receipt of his claim, the issue of entitlement to service connection for a skin disorder has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction the matter, and the issue is again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's complaints of chronic fatigue are attributable to known diagnoses of obesity, sleep apnea, and depression rather than a separate and distinct disability such as chronic fatigue syndrome.

2.  The Veteran's joint pain is more likely related to his depression and obesity and less likely related to his service in the Persian Gulf.


CONCLUSIONS OF LAW


1.  A disability manifested by chronic fatigue was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).

2.  A disability manifested by joint pain was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The Veteran was notified via letter dated in April 2008 of the criteria for establishing entitlement to service connection including on the basis of an undiagnosed illness, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Moreover, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  No further development is required regarding the duty to notify.

VA has also made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, private treatment records, a September 2008 VA Gulf War Guidelines examination report, and a an October 2010 VA Chronic Fatigue Syndrome and Joints examination that included a June 2011 addendum opinion.  

However, since none of the opinions/evidence clarified the nature and etiology of the Veteran's complaints of fatigue and joint pain, as noted in the Introduction above, a VHA opinion was obtained in November 2013.  These opinions were provided by an internist and are adequate for decision-making purposes.  The opinion included a full review of the Veteran's claims file, including the service treatment records and extensive post-service treatment records, and was responsive to the questions posed by the Board.  The opinion is supported by sufficient detail, refers to specific documents and medical history, and is supported by sufficient rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge in March 2010 in which presented oral argument in support of his claims.  During the hearing, the Veteran and his spouse testified.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the history and etiology of his joint pain and fatigue, to include whether he had any evidence that such symptoms could be related to his active service, including service in Southwest Asia.  The Veteran's testimony also triggered the Board's decision to Remand the matters to obtain the above-referenced VA examination and opinions and to obtain VHA opinions.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran has not been diagnosed arthritis or other chronic disability listed under 3.309(a), service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Service connection may also be established for a qualifying chronic disability, which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317(a)(1) (2013).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317(a)(2)(i) (2013).  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(2)(ii) (2013).

"Objective indications of a chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2013).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2013).  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(1)(5) (2013).  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(6) (2013).

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b) (2013).

Compensation will not be paid if (1) there is affirmative evidence that an undiagnosed illness was not incurred in active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2013).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he currently suffers from chronic fatigue and joint pains due to his military service.  He believes that compensation is warranted under 38 C.F.R. § 3.317 for certain disabilities due to undiagnosed illnesses.





(CONTINUED NEXT PAGE)

A.  Fatigue

The Veteran's STRs are void of findings, complaints, symptoms, or diagnoses related to fatigue.

VA treatment records include a December 2004 report which indicates that the Veteran had trouble sleeping.  A May 2008 report suggests that he had fatigue related to nightmare-induced sleep disruptions.

On September 2008 VA Gulf War examination, the examiner opined that the Veteran's fatigue could be related to age and morbid obesity.

VA treatment records include a March 2009 report which indicates a diagnosis of sleep apnea.

An April 2009 private treatment report suggested that the Veteran's "excessive daytime sleepiness" and fatigue were possibly due to sleep apnea.

A November 2009 VA treatment record indicates a diagnosis of sleep apnea and that after getting a CPAP machine he was less tired and snored less.

In March 2010, the Veteran testified that he was first treated for chronic fatigue in 2001, but had symptoms of fatigue after his discharge from service.  His spouse testified that he was prescribed some pills to help him stay awake.

On October 2010 VA Chronic Fatigue Syndrome examination, the Veteran presented with a history of chronic fatigue symptoms since 1992/1993.  He stated that in the early 1990s he felt fatigued and run down and that his symptoms peaked in 2000 or 2001 and persisted since that time.  He denied being treated for a chronic inflammatory illness or infectious disease.  He complained of symptoms of generalized muscle aches, weakness, migratory joint pain, and several cognitive problems.  The examiner determined that the Veteran did not meet at least 6 of the 10 chronic fatigue syndrome diagnostic criteria.  However, he was diagnosed as having chronic fatigue symptoms (subjective) as opposed to chronic fatigue "syndrome".

Pursuant to the Board's September 2013 VHA request, in an opinion received in November 2013, a VHA internist attributed opined that with regard to whether the Veteran's fatigue, by history, physical examination, and laboratory tests, to a known clinical diagnosis.  He identified the Veteran as having a number of other chronic medical problems that commonly result in symptoms of chronic fatigue, including obesity, sleep apnea, chronic pain (from back injury and surgery), and depression.  In short, the Veteran's chronic fatigue can be attributed to these known clinical diagnoses.  The medical expert also opined that there is no evidence that the Veteran had these disorders during his time in the service.  Indeed, the Veteran is not service connected for any disability other than diarrhea.  Therefore, he concurred with the October 2010 VA examiner's opinion that there is less than a 50 percent probability that the obesity, sleep apnea, chronic pain, and depression (which are likely causing his chronic fatigue), are related to his active military service.

B.  Joint Pains

The Veteran's STRs reflect complaints of swollen or painful joints and recurrent back pain.  These records also reflect treatment for a right ankle sprain in 1988 and 1989, left knee pain in 1989, and a left elbow sprain and contusion in 1989.  Notably, however, an April 1991 separation examination noted that the Veteran was in good health and reflects normal clinical evaluations of the upper and lower extremities and spine.

VA treatment records include a December 2004 report which reflects a history of back pain since 1994 after which the Veteran underwent seven different low back surgeries.  He stated that underwent a lumbar discectomy in 1994 after he twisted his back and had six surgeries between 1999 and 2002.  He complained of mild low back pain and numbness in his thigh and leg.

On VA Gulf War examination in September 2008, the Veteran presented with a history of bursitis in the ankles, hips, and knees since 1991.  The examiner opined that the Veteran's joint pains could be related to age and morbid obesity.  He was essentially diagnosed as having obesity, weight-induced bursitis of multiple joints.

VA treatment records include an April 2009 neurosurgery consult report which reflects a chief complaint of back and right leg pain since service.  The Veteran related those symptoms to riding in the back of a Humvee and being "bounced around."  After discharge from service in 1992, he sustained a work-related back injury around 1993 after which herniated, ruptured, and bulging discs were found and required surgery.  He sustained a second work-related back injury sometime around 1999.  The neurosurgeon noted stenosis at L3-4 which was thought to be the cause of his pain.

A November 2009 VA treatment report reflects a diagnosis of arachnoidosis.

Private treatment records include a December 2009 report which indicates that the Veteran had a work-related injury in 1993 with vertebral injury and disk injury for which he underwent a discectomy.  He had multiple back surgeries and a spinal fusion in 2000.  The assessment was chronic pain since 1993.  Since 1993, he underwent multiple surgeries from discectomy, fusion, instrumentation, and hardware infection surgery.  He was deemed to be a candidate for a spinal stimulator trial and chronic back pain was diagnosed.  An October 2009 X-ray of the lumbar spine indicated a history of chronic low back pain and left leg weakness that had increased over the past year.

In March 2010, the Veteran testified that his joint pain began about a month after he was stationed in Saudi Arabia.  He testified that a medic in his unit prescribed aspirin and that on exit deployment [examination] a physician told him not to worry about his joint pain.

An October 2010 VA joints examination, the Veteran presented with a history of multiple joint arthralgias since 2006.  He stated that he had aches and stiffness in his ankles, knees, and hips and experienced similar aches and stiffness of the wrists and elbows without event or trauma since 2010.  He had a four-year history of crepitus in his knees.  The examiner diagnosed multiple joint arthralgias.  In providing his opinion that the Veteran's chronic medical problems were not related to his active service, the examiner indicated that the Veteran had chronic problems that would influence his perception of "chronic fatigue" [sic] including: 1) medical problems on separation, 2) post-service low back pain, 3) depression, 4) ulnar neuropathy, 5) cervical DJD with canal stenosis of C5-6, 7 and history of radicular cervicalgia symptoms, 6) a lack of in-service events, 7) clinical findings indicative of a mild inflammatory process, and 8) obesity.

In a June 2011 addendum, a VA examiner that the Veteran's arachnoidosis "is secondary post-service 'insults' and surgical interventions.  He opined that there is no objective clinical data to support a finding of service connection for the Veteran's spine condition.

In an opinion received in November 2013 opinion, a VHA internist stated that with regard to whether the Veteran's joint pain, by history, physical examination, and laboratory tests, can be attributed to any known clinical diagnosis, a review of the medical record indicates that the Veteran has arthralgias (joint pains) without evidence of arthritis (joint inflammation or swelling) on examination.  He explained that this is significant, because the most common cause of arthralgia without inflammation is osteoarthritis, or degeneration of the joint cartilage that can occur with weight gain.  Obesity is a risk factor for osteoarthritis.  The medical expert acknowledged a few reports of bursitis, suggesting inflammation of the bursa adjacent to joints that often occurs with overuse.  However, laboratory tests for rheumatic disease were negative (RF and CCP) with a mild elevation in CRP, which could be indicative of chronic inflammation which caused the Veteran's chronic back pain.  He explained that this was often labeled as arachnoiditis in the records and was likely due to his multiple prior back surgeries which are due to a post-service injury.



The medical expert stated that chronic inflammation is also associated with obesity or can be a normal variant (elevated CRP levels are common in the general population).  Although it is possible that the Veteran's joint pains are due to osteoarthritis, there was no supporting X-ray evidence.  He opined that the most likely conclusion is that the Veteran's joint pains cannot be attributed to any known clinical diagnosis. 

With regard to whether the Veteran's joint pain is at least as likely as not related to a chronic undiagnosed illness or other medically unexplained chronic multi-symptoms illness, such as chronic fatigue syndrome, resulting from his service in the Persian Gulf, the medical expert stated: "I am entering an area of 'mere speculation.'  I believe this is due to an exhaustion of current medical knowledge and not due to a need for additional information.  To my knowledge, there is no well-defined syndrome of diffuse joint pains (arthralgias) without evidence of inflammation although in my clinical experience it does occur and joint pains are known to increase with age."  He opined that while it is possible that his diffuse joint pain was caused by his service, it is also possible that the joint pains are related to the Veteran' s obesity and depression, both of which are associated with a variety of somatic symptoms.  He explained that the lack of physical exam findings and the lack of laboratory evidence or X-ray evidence of arthritis suggest that the joint pains are not due to a chronic inflammatory condition.

The medical expert opined that the Veteran's pain "is more likely related to his depression and obesity (which increases stress and weight bearing on joints), and less likely related to an exposure in the Persian Gulf (which, in my opinion would be more likely to cause visible signs or laboratory evidence of inflammation)."  He concluded that "it is less likely than not (less than 50 percent probability) that the joint pains are due to service in the Persian Gulf."

While the Board acknowledges that, in response to the Board's question as to whether the Veteran's joint pain is at least as likely as not related to a chronic undiagnosed illness or other medically unexplained chronic multi-symptoms illness, such as chronic fatigue syndrome, resulting from his service in the Persian Gulf, the VHA medical expert stated that he was "entering an area of mere speculation."  The Veteran, through his representative, argues that the opinion is inadequate due to its speculative nature.  He alternately argues that the opinion should be viewed as positive as its speculative nature places it at least in equipoise.  The Board disagrees with both arguments.

First, to be certain, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate.  The opinion is adequate only if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  As such, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46   (2007).

The November 2013 opinion is speculative but, importantly, the examiner provides a well-reasoned rationale for this opinion based on the evidence in the Veteran's claims file, including treatment records and the history given by the Veteran.  He specifically stated that the inability to provide a more definitive opinion was due to the exhaustion of current medical knowledge and not due to the need for additional evidence.  He also explained in a detailed manner why it was "possible" that the Veteran's complaints of joint pain could be the result of an undiagnosed illness, i.e., due to his Persian Gulf War service.  He also identified a number of other "possible" causes of the joint pain.  Indeed, while he initially couched his opinion in speculative terms, the examiner ultimately determined that he would speculate that it was more likely than not that the Veteran's joint pain was due to his non-service connected obesity and depression.  

As to the argument that the speculative opinion should be treated as favorable, the Board notes that opinions that are speculative in nature are insufficient to establish entitlement to service connection.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Rather such opinions are nonprobative, and neither support nor weigh against the Veteran's claim.  See Jones, 23 Vet. App. at 389-91.  Nevertheless, as noted above, the examiner ultimately concluded, in speculation, that it was less likely than not that the Veteran's joint pains are due to his service in the Persian Gulf.

C.  Both Claims

A review of the medical evidence of record does not reflect that the Veteran has been diagnosed as having a disability manifested by chronic fatigue or joint pain.  The evidence clearly establishes that the Veteran is a Persian Gulf Veteran as is contemplated by VA regulations.  However, entitlement under 38 C.F.R. § 3.317 is not warranted, because the Veteran does not have a disorder that can be considered either an undiagnosed illness, or a medially unexplained multisymptom illness.  The November 2013 VHA physician opined that the Veteran's symptoms of chronic fatigue are attributable to non-service connected obesity, sleep apnea, chronic back pain, and depression and that his joint pain is likely related to his depression and obesity.  This opinion is uncontroverted.  Service connection for disabilities manifested by fatigue and joint pain under the provisions of 38 C.F.R. § 3.317 is therefore not warranted.  Further, as there is a competent medical opinion that attributes the Veteran's chronic fatigue and join pain to multiple non-service connected disabilities, there is no basis for establishing service connection on a direct basis.

Consideration has been given to the Veteran's assertion that his problems with fatigue and joint pain are due an undiagnosed illness.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology of his symptoms of fatigue and joint pain and whether these symptoms are etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Chronic fatigue syndrome and orthopedic disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that examinations and other specific findings are needed to properly assess and diagnose the disabilities.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as pain and fatigue, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service or any particular disorder.  A VA examiner and VHA medical expert (orthopedist) clearly addressed these arguments.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating chronic fatigue syndrome or orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for disabilities manifest by fatigue and joint pain on a presumptive or a direct basis.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








(CONTINUED NEXT PAGE)

ORDER

Service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117, is denied.

Service connection for joint pains, as due to an undiagnosed illness, to include as due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


